                               UNITED STATES DISTRICT COURT

                                      DISTRICT OF OREGON

SHAWN BAKER,                                          Civil No. 3:18-CV-00052-MC

         Plaintiff,

         v.                                           ORDER FOR REMAND

NANCY A. BERRYHILL,
Acting Commissioner of Social Security,

         Defendant.


                 Based on the stipulation of the parties, it is hereby ORDERED that the above-

captioned case be REVERSED and REMANDED for a de novo hearing pursuant to sentence

four of 42 U.S.C. § 405(g). Upon remand, the administrative law judge (ALJ) will reweigh the

medical opinions, including the opinions of Joshua Boyd, Psy.D., and Sandra Lundblad, Psy.D.

The ALJ will reassess Plaintiff's residual functional capacity. The ALJ will obtain vocational

expert testimony at steps four and five of the sequential evaluation process.


         Plaintiff is entitled to reasonable attorney fees, expenses, and costs under the Equal

Access to Justice Act, 28 U.S.C. §§ 2412 and 1920, upon proper request to the Court.


IT IS SO ORDERED this         2.S       day of     f\....~V                     2017.



                                                 UNITED STATES DISTRICT JUDGE




Page I   ORDER - [3: 18-CV-00052]
Submitted by:

BILLY J. WILLIAMS, OSB #901366
United States Attorney

JANICE E. HEBERT, La. Bar #20218
Assistant United States Attorney

s/ Martha A. Boden
MARTHA A. BODEN
Special Assistant U.S. Attorney
of Attorneys for Defendant
(206) 615-3710




Page 1 ORDER - [3:18-CV-00052]
